DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9, 10, 12-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Radosevic et al. (WO 2013/139911).
Radosevic et al. teach an Adenovirus26 vector encoding an antigenic RSV F protein and method of using including prime (a first composition), boost (a second composition), and further boost (a third composition) (abstract, page 25 lines 18-30). The boosting can take place 1-12 weeks apart as in claim 9 ((12-8 weeks) 4 weeks, page 29, line 30) and as in claims 12 and 13, the vaccine can be given to a child of 2 months (page 25, lines 1-4). 

Thus, Radosevic et al. anticipate the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Radosevic et al. as applied to claims 1, 2, 5-7, 9, 10, 12-14 above.
Radosevic et al. is discussed above.
Radosevic et al. do not teach a specific time to administer a third composition after giving a second composition or the age of subject at time of administration of further boost.
One of ordinary skill in the art at the effective time of filing would be able to determine the time of administration of the third composition through routine experimentation using the initial boosting time of 4 weeks as used in the teaching, thus arriving at administering at about 2 months, about 3 months, and about 4 months.
. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, and 9 of U.S. Patent No. 10729757. Although the claims at issue are not identical, they are not patentably distinct from each other because the sequences of the RSV F in the adenovirus 26 vector are the same, and both comprise administering the vaccine. The patent discloses one or more booster vaccinations between 2 weeks and four months as a form of administering (col 11 line 63- col 12 line 3). 

The age of the child can be 2 months (col 11, line 59) and indicate peak hospitalization occurs at 2-4 months (col 1, line 9). One of ordinary skill in the art at the effective time of filing would be motivated to immunize to prevent hospitalization and 4 week interval for boosting is known in the art barring some unexpected result. 

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9-11 of copending Application No. 16642082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to an adenovirus 26 vector containing the same RSV sequences and a method of administration.
The present application does not disclose boost or child age. 
The reference patent discloses that infants age 2-4 months have highest rate of hospitalization, thus one of ordinary skill in the art at the effective time of filing would be motivatated to use the same product on children that age. Boosting is known in the art as shown in the reference patent and one of ordinary skill in the art at the effective time of filing would be motivated to use it to improve immune response and have the expectation of success barring some unexpected result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Tues-Sat, and flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL

Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648